Citation Nr: 1328411	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO. 09-46 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected sleep apnea.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to 
December 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2009 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO). This case has since been transferred 
to the Salt Lake City, Utah RO. 

The Veteran testified at a hearing at the RO before a 
Veterans Law Judge of the Board (Travel Board hearing) in 
March 2010. A transcript of that hearing has been associated 
with the claims file. The Veterans Law Judge who conducted 
this hearing is no longer at the Board. 

In August 2010, the Board remanded the claim on appeal for 
additional development. In August 2010, the Board also 
granted an increased 10 percent rating for service-connected 
migraine headaches, but denied any higher rating, and 
remanded the issue of service connection for sleep apnea. 

The Veteran appealed the Board's decision denying an initial 
disability rating in excess of 10 percent for migraine 
headaches to the United States Court of Appeals for Veterans 
Claims (Court), which, by a January 2011 Order, granted a 
Joint Motion for Remand and remanded the claim to the Board 
for compliance with the Joint Motion. In August 2011, the 
Board remanded the claim for an initial disability rating in 
excess of 10 percent for migraine headaches for further 
development. 

In a May 2012 rating decision, the RO granted service 
connection for sleep apnea, thereby constituting a full 
grant of the benefits sought on appeal. The RO also awarded 
an initial disability rating of 30 percent for migraine 
headaches, effective January 7, 2008. In a June 2012 
statement, the Veteran through counsel indicated 
satisfaction as to the ratings for sleep apnea and 
migraines. Therefore, the matters regarding sleep apnea and 
migraine headaches are no longer in appellate consideration. 

A review of the Virtual VA paperless claims processing 
system reflects that additional records have not been added 
to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at a Travel Board hearing in March 
2010; however, the Veterans Law Judge who presided over the 
hearing is no longer at the Board. In a July 2013 letter, 
the Veteran was notified of this matter and the letter also 
notified the Veteran of the opportunity to testify at 
another hearing. See July 2013 notice letter; 38 C.F.R. 
§ 20.717 (2012). In an August 2013 letter, the Veteran, 
through his attorney, submitted a request for a new hearing, 
via video conference, before a member of the Board. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a video 
conference hearing at the RO, for the 
matters on appeal, before a Veterans Law 
Judge at the earliest opportunity. Notify 
the Veteran of the date, time, and 
location of this hearing at his latest 
address of record. The notification must 
also inform the Veteran that any further 
extension of time for appearance at a 
hearing will be granted only for good 
cause and that he must inform VA, in 
writing, of that cause. Place a copy of 
the notification letter in the claims 
file. 




2. After the hearing, if held, a 
transcript of the proceedings must be 
associated with the claims file. 

3. If, for any reason, the Veteran 
withdraws his request for the hearing or 
does not appear on the date scheduled, the 
RO or AMC must document any such 
occurrence in the claims file. 


The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal. 
38 C.F.R. § 20.1100(b) (2012).


